UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHARLES A. FELDBUSH,                   
                Plaintiff-Appellant,
                 v.
                                                 No. 00-1647
COUNTY OF PRINCE WILLIAM; CHARLIE
T. DEANE,
             Defendants-Appellees.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                         (CA-00-132-A)

                  Submitted: December 20, 2000

                      Decided: January 11, 2001

    Before NIEMEYER, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Richard E. Gardiner, Fairfax, Virginia, for Appellant. Angela M.
Lemmon, COUNTY ATTORNEY’S OFFICE, Prince William, Vir-
ginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2              FELDBUSH v. COUNTY OF PRINCE WILLIAM
                              OPINION

PER CURIAM:

   Charles A. Feldbush appeals the district court’s orders dismissing
his 42 U.S.C.A. § 1983 (West Supp. 2000) action and awarding attor-
ney’s fees to the Defendants. For the following reasons, we affirm.

   Feldbush filed a § 1983 action against the County of Prince Wil-
liam and the Chief of Police, Charlie T. Deane. Feldbush alleged that
the Defendants violated his First and Fourteenth Amendment rights.
The Defendants moved to dismiss and the district court dismissed two
counts of the complaint with prejudice and one count without preju-
dice under Fed. R. Civ. P. 12(b)(6). Feldbush amended the count dis-
missed without prejudice but it was dismissed with prejudice at a later
hearing and attorney’s fees were awarded to Defendants for costs
incurred as a result of that amendment.

   We review the district court’s decision to grant a motion to dismiss
under Rule 12(b)(6) de novo, construing the factual allegations in the
light most favorable to the plaintiff. See Mylan Labs., Inc. v. Matkari,
7 F.3d 1130, 1134 (4th Cir. 1993).

   The record discloses that Feldbush received a less than satisfactory
performance evaluation and, in a memorandum addressed to the Chief
of Police, raised concerns about the accuracy of statements made in
the evaluation by his direct supervisor. Feldbush was thereafter the
subject of an Internal Affairs investigation. He was ultimately sus-
pended for two days without pay and transferred to another unit of the
department. Feldbush claims that the transfer and suspension violated
his First Amendment right to free speech because they were in retalia-
tion for the complaints he made in his memorandum. Feldbush also
claims that Defendants violated his due process rights by depriving
him of a protected property interest.

   We find that Feldbush’s First Amendment claim was properly dis-
missed because his memorandum did not address a matter of public
concern. See Connick v. Myers, 461 U.S. 138, 147-48 (1983); Piver
v. Pender County Bd. of Educ., 835 F.2d 1076 (4th Cir. 1987). Feld-
               FELDBUSH v. COUNTY OF PRINCE WILLIAM                  3
bush’s substantive and procedural due process claims hinge on his
allegation that Defendants improperly denied him of a copy of a
report prepared by the Internal Affairs unit. Feldbush, however, iden-
tifies no relevant authority entitling him to the report, and fails to
demonstrate that denial of the report prejudiced his case. Finally, the
award of attorney’s fees was proper. See Christiansburg Garment Co.
v. E.E.O.C., 434 U.S. 412, 417 (1978). We deny the Appellant’s
motion to strike portions of the Appellee’s brief. Mylan at 1134. We
affirm the district court’s dismissal. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid in the deci-
sional process.

                                                          AFFIRMED